IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 01-11366

                          Summary Calendar


ANNA LYNNE DEAN,

          Plaintiff - Counter Defendant - Appellant,

                               versus

LARRY A. BARBER, Etc; ET AL

          Defendants,

LARRY A. BARBER, Individually and in Official Capacity;
RICK ELLIOTT, Individually and in Official Capacity;
DEAN SETTLEMEYER, Individually and in Official Capacity;
KYLE E. NEAL, Individually and in Official Capacity;
ROY E. VAUGHN, Individually and in Official Capacity;
JON KNAPP, Individually and in Official Capacity,

          Defendants - Counter Claimants - Appellees.



          Appeal from the United States District Court
               For the Northern District of Texas
                     U.S.D.C. No. 99-CV-160

                         September 23, 2002



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This matter is again before the court following a remand for


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the limited purpose of obtaining a clarification of the district

court’s judgment awarding costs in favor of the defendants.   This

court directed the district court to indicate the basis and reasons

for imposing costs against Anna Lynne Dean, the total amount of the

costs imposed, and whether that amount included attorneys’ fees.

The district court has complied, and we affirm.

     AFFIRMED.